 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDConsumers Power Company'andMichigan StateUtilityWorkersCouncil,AFL-CIO. Case 7-CA-2006013 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 14 January 1983 Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions and to adopt the recommended Orderas modified.2The judge concluded the Respondent violatedSection 8(a)(1)by discharging employee RobertKnight because Knight protested unsafe workingconditions.We agree with the judge's conclusion,but only for the followingreasons.Those facts that are fully set forth in the judge'sdecisionare only brieflysummarizedbelow.Wealso take note of certain additional facts which aresupportedby uncontroverted evidence in therecord.The Respondent providesnatural gasand relatedproducts to customers in Grand Rapids and otherMichigan cities. Robert Knight is one of 10 meter-men assignedto the Respondent's Grand Rapids fa-cility.Knight is supervised by Region Meter Serv-ices Supervisor Stuart Currie.The Respondent held weeklymeetingswith itsmetermen.Customer violence and other safetyissueswerefrequently discussed at those meetings.Among theincidentsdiscussedwas an instance in1977 or 1978 in which a customer broke employeeEd Podell's arm.Employee Harvey Snyder toldthose presentat the meetingthat he was "a littleupset."He said he thought he deserved to be pro-tected from those kinds of incidents but now knew'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.No exceptions were filed to thejudge's finding that he should not deferto an arbitrator's decision reducing employee Robert Knight's dischargeto a 75-day disciplinary layoff.2We shall modify the recommended Order to conform to our conclu-sionshe was not.He stated:"[I]twas really the first timeIhad found ' out going into a place, being alone,that I do not have protection . ..."Employees also learned at these weeklymeetingsthat in 1979 a customer "took a hammerto" an em-ployee's car,and a metermanlaterwas sent to thecustomer's home with police protection to restorethe customer's gas service.InMay 19813 a customer telephoned the Re-spondent and threatened to hit Robert Knight overthe head and "throw" him "down the basement."Knight first learned about this incident after return-ing to the Respondent's facility, and he discussed itat a weeklymeeting.Knight thenlearned that an-other meterman had been threatened by the samecustomer, but that the Respondent never noted thecustomer's records so that othermetermen wouldbe forewarned. Knight told Supervisor Currie thata notation should have been made concerning theincident.According to Currie, when an employee reportshe or she has been threatened, Currie files a "prop-erty protection form." The threat is then perma-nently recorded in the Respondent's records so thatany later work order for that customer is coded toindicate "threats of violence." Currie indicated,"that way we can protect our people from goinginto an unsafe condition." Currie testified, howev-er, he could not recall a property protection formbeing filed while he was supervisor based on vio-lent incidents themetermen reported before 12June 1981. No other evidence was introduced indi-cating property protection forms were filed beforeCurrie became a supervisor. According to employ-ee Snyder, employees believed that the Respondentwould "prosecute" if a "vehicle is involved." But,"if it involves you, a big part of it, you are on yourown."On 10 June 1981 the RespondentassignedRobert Knight to exchange a broken gas meter at ahome on Alba Street in Grand Rapids. WhenKnight arrived at the address, the customer or-dered Knight not to go beyond the sidewalk. AfterKnight persuaded the customer to allow him tocheck the numbers on her meter, he explained toher that he was there to change the meter becausethe glass was broken. The woman then told Knight"the power company said it is supposed to be thatway." According to Knight, the woman "had awide-eyed look and flashing eyes," and he thusconcluded "there was something wrong with thewoman, either she had been drinking or was highon drugs or crazy or whatever." He then returnedto his truck and called his dispatcher, who toldSAll dates are1981 unlessotherwise indicated282 NLRB No. 24 CONSUMERS POWER COMPANY131Knight to leave the area.As Knight drove awayfrom the customer'shome,the customer made afistand took a swing at the truck.Knight latercalled the dispatcher and told her that if she sentanother meterman to that address,themetermanshould have police protection.That evening,Knight told Supervisor Curriewhat had happened to him.Currie asked Knight ifhe "felt threatened in any way."Knight said,"No." Currie then asked Knight if he "in any wayreceive[d]a threat from this lady."Knight againsaid,"No."4 According to Currie;had Knight toldhim he had been threatened,Curriewould havefiled a property protection form about the incident.On 12 June Currie had employee Tom Youngdispatched to the Alba Street address initially with-out police protection.When Young attempted toreplace the meter, the customer kicked him. Currielater sent Young back to that address with policeprotection.Knight had heard Young dispatched to AlbaStreet on his truck radio.When Knight returned totheRespondent'sGrandRapidsfacilitythatevening,he asked Young if he had police protec-tion when he went to Alba Street that day. Youngsaid he had not been given police protection untilafter the customer kicked him.According to Knight, he got "kind of hot underthe collar"because his warning had gone unheed-ed.He told Young,"[C]ome on Tom, we hadbetter ' go and get supervision in on this beforesomebody gets killed."Knight and Young then ap-proached SupervisorCurrie,who was talking toemployee Ed Podell.Earlier that day, Young had helped revive achild who had been in a motorcycle accident andYoung began his discussion with Currie by tellinghim about this incident.When Young finished,Currie asked Young what happened when he wentto replace the broken meter on Alba Street.Knightthen interrupted and said,"God damn you, Stuart,why did you send him out there without policeprotection?"or "[W]hy in the hell didn't you giveTom police protection over on Alba Street[?] . . ,Somebody is going to get killed if you don't startgetting a little police protection on some of thesecalls."5Atapproximately this time, Young turnedaway and began walking toward a sink where heintended to wash blood' from his hands.4Knight testified he told Currie to provide police protection to anymeterman sent to the Alba Street house.Currie denied Knight told himthat, and the judge did not credit one version over the other. We find itunnecessary to resolve this conflict in the testimony,5Currie testified to the first version and Knight to the second TheAccording to Knight, Currie said, "I'll take careof it,"' moving his hands in front of Knight as if togesture or shake a finger in Knight's face. 1 Knightsaid he reacted by defensively bringing his handsup between himself and Currie with fists clenched.Although Currie claimed -Knight struck him, thejudge found Knight did not. Podell then steppedbetween Knight and Currie, pushed Knight back,and said, "[L]et's cool down and take care of thisMonday."The judge found Knight was engaged in concert-ed activity based on the Board's decision inAlleluiaCushion Co.7Subsequent to the judge's decision,the Board overruledAlleluiainMeyers Industries,8setting forth a definition of "concerted activities"under which an employee will be found to haveacted concertedly when he or she acts "with or onthe authority of other employees."9Knight clearly acted "with" Young within themeaning ofMeyerswhen the two approachedCurrie about Young's having been sent to AlbaStreet without police protection. Knight also acted"on the authority of' Young because Young acqui-esced in Knight's suggestionthat "we had bettergo and get supervision in on this before somebodygets killed."Unlike our dissentingcolleague,we do not findsignificant the fact that, Young walked away fromKnight's discussionwith ' Currie toward a sink. Wedo not conclude Young thus intended to repudiateKnight's assertions, nor do we conclude Young in-tended to indicate that he was not a party toKnight's complaint.What Young intended is sub-ject to a number of interpretations, the most com-pelling of which is that Young simply intended towash blood from his hands.We would not, at any rate, deny Knight the pro-tection of the Act even if Knight had approachedCurrie alone because we find that Knight'sacts area continuation of his and other employees' concert-ed activity.We find the metermen acted concerted-lywhen they brought safety complaints to theirweekly meeting with the Respondent and discussedwith the, Respondent how it should have reacted toviolent incidents.We note in particular that themetermen, including Knight, suggested specificallythat the Respondent should provide them withmore protection. Thus, even if Knight had actedalone, his individual complaint would have been a6Currie did not testify that he raised his hands in front of Kbight'sface, but thejudge, crediting Knight's testimony,found Currie had donesoWe adopt this finding.T 221 NLRB 999 (1975)8 268 NLRB 493(1984), remanded sub nomPrillv.NLRB,755 F.2d941 (D.C.Cir. 1985),certdenied 106 S.Ct 313, 352 (1985), reaffirmedjudgedid not creditone versionover the otherWe finditunnecessary281 NLRB 882 (1986)to resolve this conflict in the testimony.9 268 NLRB at 497. 132DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontinuation of his and his coworkers' earlier con-certedcomplaints at the Respondent's weeklymeetings. 10We also cannot agree with our dissenting col-league that Currie lacked knowledge of Knight andYoung's concert. Although our colleague is correctthat Currie was not privy to Knight and Young'sconversationbeforetheyapproachedCurrie,Currie was aware Knight and Young approachedhim together. It was then Currie, not Knight orYoung, who first mentioned Young's being sent toAlba Street that day and it was Knight, not Young,who responded. Young did not object `to Knight'scomplaints about the Alba Street incident. Accord-ingly,we find the conclusion inescapable thatCurrie knew Knight and Young had approachedCurrie together to discuss what had happened toYoung. The Respondent was, at any rate, wellaware of Knight's and the other employees' con-certedsafetycomplaintsattheRespondent'sweekly meetings and that Knight's complaint toCurrie was a continuation of that activity.,Accordingly,we find Knight was engaged inconcerted activity when he approached Currie andthat the Respondent knew it. Because we also findKnight acted for the employees' mutual aid or pro-tection,we conclude Section 7 protected Knightwhen he approached Currie about the fact thatCurrie sent Young to Alba Street without policeprotection.The Respondent contends and our dissenting col-league would find that the Respondent dischargedKnight forassaultinghis supervisor, not for "com-plaining about working conditions." The Board haslong held, however, that there are certain param-eterswithin which employees may act when en-gaged in concerted activities. The protections Sec-tion 7 affords would be meaningless were we notto take into account the realities of industrial lifeand the fact that disputes over wages, hours, andworking conditions are among the disputes mostlikely to engenderillfeelingsand strong re-sponses.1l Thus, when an employee is dischargedfor conduct that is part of the res gestae of protect-ed concerted activities, the relevant question iswhether the conductis so egregiousas to take it10 SeeJMC Transport,272 NLRB 545 fn 2 (1984), enfd 776 F 2d 612(6th Cir 1985).11 SeeBettcherMfg Corp,76 NLRB 526, 527 (1948),Ben Pekin Corp.,181NLRB 1025 (1970), enfd. 452 F.2d 205 (7th Cir 1971). In enforcingthe Board's order inBen Pekin,the courtstated."'[N]ot every impropri-ety committed during[Section 7] activity places the employee beyondthe protectiveshieldof the Act' and 'the employee's right toengage inconcertedactivitymay permit someleeway forimpulsivebehavior452F 2d at 207' (quotingNLRB v Thor Power Tool Co.,351 F 2d 584, 587(7th Cir 1965))outside the protection of the Act,12 or of such acharacter as to render the employee unfit for fur-ther service.13We do not believe Knight crossedthat line.Knight raised his fists to Currie reflexively, re-sponding to Currie's moving his hands in front ofKnight as if to gesture or shake a finger in Knight'sface.Knightwas admittedly "hot under thecollar."Nevertheless,Knight retreatedwhenPodell intervened and, most importantly, as thejudge found, never struck a blow.TheRespondent obviously did not regardKnight's similar reaction to his supervisor in Janu-ary or February so inherently egregious as to war-rant his discharge then.We likewise do not findKnight's later conduct so egregious as to lose theprotection of the Act now.14 We also find that hisconduct was not of such a character as to renderhim unfit for further service. Accordingly, we findtheRespondent violated Section 8(a)(1) when itdischarged Knight.' sORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Consumers Power Company, GrandRapids,Michigan, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Substitute the following, for paragraph 1(a)."(a)Discharging or laying off its employees foractivity protected by Section 7 of the Act."2.Substitute the attached notice for that of theadministrative law judge.12Firch Baking Co,232 NLRB 772 (1977);Postal Service,250 NLRB 4fn. 1, 5-6 (1980)12Bettcher Mfg. Corp,supra, 76 NLRB at 52714 See E. IduPont & Co,263 NLRB 159, 159-160 (1982)15Becausewe find the Respondent discharged Knight for conductthatwas part of the res gestae of his protected activities and not egre-gious, we find it unnecessary to pass on the judge's findings that the Re-spondent mechanistically applied its disciplinary policy to retaliate, orotherwise retaliated, against Knight for his safety complaint to CurrieSeePostal Service,supra,250 NLRB at 6. Because we find it unnecessaryto pass on whether the Respondent retaliated against Knight, we find ir-relevant the fact that Currie warned Knight in January or February to be"very careful"about raising his fists again.The Respondent also argues that its disciplinary policy"mandat[es]"discharging Knight.The Respondent's contention is undermined in partby the fact that it did not discharge Knight in January and did not initial-ly discharge him in June It instead agreed to permit Knight to remain inpay status until he could retire, indicating it had substantial discretion inchoosing the action it could take against Knight The Respondent's disci-plinary policy cannot, at any rate, lawfully "mandat[e]" that Knight bedischarged in violation of Sec. 8(a)(1) CfCrown Central Petroleum CorpvNLRB,430 F 2d 724, 729 (5th Cir 1970) ("the disciplining of employ-ees for insubordination,while certainly the right of management, is notsuch an inherent management prerogative as to be immune from chal-lenge as a primary violation of § 8(a)(1)") CONSUMERS POWER COMPANYCHAIRMAN DOTSON, dissenting. -I cannot agree that the Respondent violated Sec-tion8(a)(1)by discharging employee RobertKnight because I find Knight was not acting inconcert with any other employee during the inci-dent that gave rise to his discharge, and becausethe Respondent could not have known Knight hadacted concertedly at any other relevant time. I alsofind that Knight was, at any rate, discharged forassaulting his supervisor, not for any reason prohib-ited by the Act.Knight and employee Tom Young approachedSupervisor Stuart Currie on 12 June 1981 ostensi-bly to complain about the fact that Currie had sentYoung without police protection to a home atwhich Knight had earlier been threatened. Young,however, did not participate in Knight's discussionwith Currie about the incident. Instead, Youngbegan the conversation by telling Currie about howearlier in the day he had helped revive a child whohad been involved in a motorcycle accident. WhileKnight discussed his complaint with Currie, Youngturned away and, began walking toward a sinkwhere he intended to wash his hands. Knight alonetold Currie, "God damn you, Stuart, why did yousend [Young] out there without, police protection?"or "[W]hy in the hell didn't you give Tom policeprotectionover on Alba Street[?]" Knight alsoacted alone when he raised his fist to Currie afterCurrie said, "I'll take care of it" and moved hishands in front of,Knight as if to gesture or shakehis finger.I am not convinced Young acted "with" Knightincomplaining to Currie, nor am I convincedKnight acted "on the authority of" Young so as tomake Knight's complaint "concerted" within themeaning of Section 7 as the Board defined it inMeyers Industries,268 NLRB 493'(1984), remandedsub nom.'frill v.NLRB,755 F.2d 941 (D.C. Cir.1985), cert. denied 106,S.Ct. 313, 352 (1985), reaf-firmed 280 NLRB 1024 (1986). Young indicatedlittleor no concern about Knight's complaint. Ifanything, Young demonstrated that he repudiatedKnight's, complaint or, at least, that he did notregard himself as party"to the discussion.'My colleagues find Knight acted "with" Youngwithin the meaning ofMeyerswhen the two ap-proached Currie about Young's having been sent toAlba Street without' police protection. There is,however, no way Currie could have known whatYoung and Knight intended when they approachedhim. Also, Young began his discussion with Currieby telling him of the incident in which he revived'SeeOntarioKnife Ca v NLRB,637 F 2d 840, 845-846 (2d Cir 1980)133a .,child, not about what had happened to him onAlba Street.The majority also finds Knight acted "on the au-thority" of Young because Young acquiesced inKnight'ssuggestionto speak to Currie aboutKnight's complaint. That conversation, however,did not occur in Currie's presence and my col-leagues suggestno other way Currie would havelearned Young authorized Knight to speak for him.While the majority contends Currie should haveknown Knight spoke to Young because Knightknew about the incident, the fact that they spokedoes not itself suggest that Young authorizedKnight to speak on his behalf.Accordingly, I fmd that Knight did not act inconcertwithYoung, and that the Respondentcould not have known of Knight's concerted ac-tivities at any other time.2Iwould, at any rate, dismiss thecomplaint onthe ground that the Respondent discharged Knightsolely for assaulting his supervisor.The record shows Knight's 12 June 1981 threatto his supervisor was not his first. In January orFebruary 1981 Knight and Currie argued overwhether Knight received a work order over histruck radio. During theirdiscussion,Knight turnedhis back to Currie. Currie touched Knight's shoul-der and said: "[N]ow wait a minute friend."Knightthen turned to Currie with his fistsraised and said:"I am not your friend, don't call me your friend."Currie warned Knight to be "very careful aboutthat kind of action" because "the consequences. ofthat could be very serious."That Knight was discharged when he againraised his fists to his supervisor on 12 June, just 4to 5 months later, should therefore have surprisedneither Knight nor the Board.My colleagues do not 'find that the RespondentretaliatedagainstKnight for his safety complaint,and my review of the record convinces me thatthey are correct in declining to do so. The recordsuggests that the Respondent was in fact receptive,not hostile, to safety 'complaints. It heldregularweekly meetings to discusssafety issues and em-ployees regularly raised safety complaints withoutreprisal.Thus, the only reasonableconclusion isthat the Respondentwas solelymotivated byKnight's second assault on his supervisor in decid-ing to discharge him. As I do not believe the Actprohibits that decision, I conclude the Respondentdid not violate Section8(a)(1).2,The majority also relies onJMC Transport,272 NLRB 545 (1984),enfd 776 F.2d 612 (6th Cir. 1985). I dissented in that case. Circuit JudgeWellford agreed with my conclusion and dissented from the court's deci-sion to enforce the Board's order. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States Governmentcause he engaged in protected concerted activity bycomplaining about unsafe working conditions.At the close of the hearing the General Counsel elect-ed to present oral arguments. Subsequently, a brief wasfiled by Respondent. On a review of the entire record inthis case, and from my observation of the witnesses andtheir demeanor, I make the followingThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or lay off any of youfor activity protected by Section 7 of the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Robert Knight immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.CONSUMERS POWER COMPANYGlenn M. Price Esq.,for the General Counsel.Gregory A. Sando Esq.,of Jackson, Michigan, for the Re-spondent.Floyd Bergstrom,of Grand Rapids, Michigan, for theCharging Party.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.This matter was heard in Grand Rapids, Michigan, onOctober 12, 1982. The proceeding is based on a chargefiledNovember 25, 1981, by Michigan State UtilityWorkers Council, AFL-CIO. The General Counsel'scomplaint alleges that Respondent Consumers PowerCompany of Jackson, Michigan, violated Section 8(a)(1)of the National Labor Relations Act by causing the disci-pline and 75-day layoff without pay of an employee be-FINDINGS OF FACT1.JURISDICTIONRespondent is engaged in the storage, sale, and distri-bution of natural gas and related products.Itmaintainsfacilities inGrand Rapids, Michigan, as well as otherMichigan cities, and annually has gross revenues inexcess of $1 million, and receives goods and materialsvalued in 'excess of $500,000 from points outside ofMichigan. It admits that at all times material it has beenan employer engaged in operations affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONThe MichiganStateUtilityWorkers Council, AFL-CIO (the Union)is now and has been at all times materi-al a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICERobert Knight is 1 of approximately 10 metermen em-ployed in Grand Rapids under the supervision of MeterServices' supervisor, Stuart Currie. Knight's position re-quires that he go to customer locations and turn onmeters, change meters, repair meter sockets, and performrelated work.On the morning of June 10, 1981, Knight wasassignedawork order to exchange a broken meter on AlbaStreet, pursuant to a customer request. On his arrival, theresident first ordered' him not to come from the road upher driveway. He told her it was city property. She re-lented but then refused to let him beyond the sidewalk.He then talked her into letting him look at the meter tosee if he had the correct address and he explained it wasto change the meter because of brokenglass.She thenrepeated several times that the power company had saiditwas supposed to be that way. Knight's observation ofthe women's behavior and appearance led him to believethat something was wrong with her and that she waseither "crazy, drunk, or on drugs." As he got into histruck and called his dispatcher, who told him to leavethe area, the woman followed him to the truck, made afist,and took a swing at the truck as he started to leave.He moved down the street, completed his call to the dis-patcher, and told the dispatcher that if another serviceman was sent to that address he should have police pro-tection because the woman was crazy, drunk, or ondrugs. Knight testified that at the end of the workday healso told Supervisor Currie that the woman was crazy,drunk, or on drugs and that if he sent anyone back therethe meterman should be given police protection. He also CONSUMERSPOWER COMPANYturned in a work order with a penciled notation,,-"Thecustomerwon't letme at meter."Currie testified that Knight told him that the womanhad said,"you cannot come on my property"; thatKnight had responded that the meter was not located onher property; and the woman had backed up a few stepsand drew an imaginary line and stated, "you cannotcome across this line." Knight then told her that thatwas not her property either, and at that point he wentback to the truck and left the premises.Currie further testified he asked Knight if he had feltthreatened in any way and Knight said, "no." Currieagain asked,"[d]id you in any way receive a threat fromthis lady?"Knight again said,"no." Currie testified thathe asked him these questions because,if he had receiveda threat,Curriewould have asked him to fill out a"property protection form," which would have beenused to record on that customer's permanent records the'fact that a threat had been made. He further deniedKnight said anything about police protection at thattime.He also noted that the dispatcher did not notifyhim that Knight had called about the incident.He fur-ther testified that he was not aware of any property pro-tection forms ever being issued between the time hebecame a supervisor in March 1978 and June 10, 1981.On Friday morning,June 12,1981,Knight heard onhis radio that meterman Tom Young's truck was beingsent to the Alba Street address. That afternoon, near 4p.m.,when both had returned to Respondent's facilities,Knight asked Young if he had police protection on thecall.Young replied "[N]o, not until after [he] had beenassaulted."Knight asked what had happened and wastold that Young had learned a lot of new four-letterwords and had been kicked by the woman. After hearingthis response,Knight became "kind of hot under thecollar," and said, "come on Tom, we had better go andget supervision in on this before somebody gets killed."The two approached Currie, who was talking to anotheremployee, Ed Podell, at the telephone counter. Currietestified that Young first told him about his efforts torevive a child who had just been injured in a motorcycleaccident and then,,asCurrie' asked'Young to explainwhat had taken place at the Alba Street address, Knightinterrupted and said,"God damn you,Stuart,why didyou send him out there without police protection?"Knight testified he said, "[W]hy in the hell, didn't yougive Tom police protection over on Alba Street, beforesomebody gets killed.Somebody is going to get killed ifyou don't start getting a little protection on these calls."Knight testified that Currie said he would take care of it,while moving his hands up in front of him, apparently asif to gesture or shake his finger in Knight's face (Curriedid not recall having shaken his finger in Knight's face).Knight testified that he then defensively brought hishands up between himself and Currie with his fistclenched.Currie then said something to the effect of:"what is meaning of this,[or]we are not going to put upwith this," when Podell stepped between them, pushedKnight back,and said,"lets cool down and take care ofthisMonday." Currie said he would see Knight Mondayin his officeand Knightreplied,"You are damn rightyou will."135xCurrie testified that he started to explain to Knightthat he had informed Young of thesituationbefore hesent him out,but before he could finish Knight steppedclose to him with his fists raised and with a flushed face,and he struck Currie 'in the upper left chest with hisright fist as he was hollering something.Curriie tele-phoned his superintendent,Robert Vaughn, later thatevening and told him that Knight had hit him. OnMonday morning Vaughn reviewed the incident withCurrie and then interviewed Young and Podell. He thenwent to see Knight,after being informed Knight was inthe training room. Knight was with several union offi-cers,one of whom expressed his concern about Vaughntalking to Young and Podell without benefit of anybodyfrom the Union being present.Vaughn then became agi-tated and said he would continue the matter under inves-tigation.On Wednesday morning, June 17, 1981, Vaughn in-formed his supervisor and other officials of the situation.They reviewed the matter and concluded that Knighthad struck Currie. They further concluded that underthe Employer's constructive discipline policy assault orthreat of physical violence is a first-offense discharge anditwas decided to suspend Knight pending further investi-gation.Consideration of the fact that Knight had 32years of service and was old enough to take retirementled to a proposal that the Company consider offeringKnight The opportunity of taking early retirement. Thisoption was discussed with the Union and a formal meet-ingwas set up in which the various persons presentduring the incident described what had occurred[. Bothunion and management representatives asked questions.William R. Mills, Respondent's corporation director ofunion relations, who has the final authority for, discipli-nary matters in the Company, short of a "`PresidentialHearing process," concluded that there had been an as-sault, a threat, and a battery. At this point, the parties di-rected their attention to the early retirement possibility.A recess was called, and Davis, the local union officer,and Knight talked privately.Knight initially decided to accept the early retirementproposal and signed a agreement.to that effect,however,a month later, he withdrew his request. He then Was dis-charged, effective June 17, 1981. The discharge was ap-pealed to arbitration where it was reduced to a 75-daydisciplinary layoff by an arbitration award dated hfovem-ber 12, 1981.Prior to the incidents of June 10 and 12, 1981,severalevents had occurred at Respondent'smeter service de-partment which have a bearing on this case. Sometime inearlyMay 1981,Knight was threatened as he was on anassignment to South Division Street to make a collectionor turn off the electricity. A customer became very irate,swore, threw the money on the floor, stood betweenKnight and a second floor door, and threatened to hitKnight over the head and throw him down the base-ment.No actual battery took place, however, the matterwas discussed at the Wednesday morning meeting regu-larly held between the rheterman an d SupervisorCurrie.Although Knight had not been warned of any potentialproblem,he learned that another meterman had been 136DECISIONSOF NATIONALLABOR RELATIONS BOARDthreatened there earlier. Knight then told Currie that no-tations should be made on work, orders if there was athreat of violence.Knight further testified that safety matters frequentlywere discussed at these regular Wednesday meetings andon one occasion, shortly before Currie became supervi-sor, Podell had his arm broken by a customer under simi-lar circumstances. This matter was discussed and con-cern was expressed over what was perceived to be acompany attitude that valued property but not the safetyof its workers.Harvey Snyder, a former employee of the meter de-partment, testified that he also was involved in an inci-dent during the summer of 1979 that was discussed at theWednesday meeting. The incident had involved threats,violence,and police participation.Again, employeeswere concerned because of a perceived feeling that theCompany was leaving the employees on their own andnot taking any actions to back them up.Supervisor Currie testified that in January or February1981 an incident occurred between himself and Knightinvolving a question of whether Knight had received aradio call from the dispatcher. During the incidentCurrie touched or tapped Knight on his left shoulder.Knight reacted by clenching and raising his hands. Noth-ing further occurred and Currie made a complaint or no-tification to his superiors; however, he did admonishKnight that he should be careful and the consequences ofsuch actions could be very serious. Currie testified thathe was aware of only two occasions when "propertyprotection" forms had ever been filled out, one for theYoung incident on June 12, 1981, and on one occasionthereafter.Currie admitted that Knight had spoken tohim about safety concerns and a need for protection as aresult of the South Division Street incident but deniedthat the situation was one where Knight hadpersonallyreceived a threat. He admitted that a phone threat wasmade to Respondent while Knight was on the premises,and although the dispatcher then called and askedKnight if everything was all right, he was not 'told untilafter he returned to the office that the customer hadthreatened to throw Knight down the stairs. No proper-ty protection form was filled out as a result of the inci-dent.Mills testified that as Respondent's corporation direc-tor of union relations, he was instrumental in the prepa-ration of Respondent's disciplinary policy. This policyexpressionwas not a negotiated document. Under oneheading the policy list "Major Offences," including "2.Insubordination" and "3. Abusive language directed at aSupervisor." These offences "may require severe discipli-nary action (but short of discharge) on the first occa-sion."Under the next heading "First-Offence Dis-charge," the policy states: "these are acts of misconductof such a nature that constructive progessive disciplinesteps to rehabilitate the employee are inappropriate. Suchacts would constitute cause for discharge on the first oc-casion and require no preliminary steps in progressive ofdiscipline.Examples of these infractions would includebut not be limited to: 1. Theft. 2. Assault or threat ofphysical violence. 3. Sabotage. 4. Curbing of meterreads."Mills,who is a lawyer, testified that it was his "inten-tion" in drafting the policy that Respondent define as-sault as "not a battery" but including "something morethan a fear of someone touching. Threats themselves arenot enough."When Shepard called Mills on June 17, 1981, he ex-pressed the conviction that Knight had struck his super-visor and they were in the process of following the disci-plinary policy. Subsequently, after the initial suspensionand investigation,Mills testified that it was his conclu-sion that "based upon our Progressive Disciplinary Poli-cies,that whether or not the blow was struckwas rela-tively unimportant. Our policy called for discharge, firstoffense, for either the assault or the threatening lan-guage.Whether or not a blow is struck was unimpor-tant."Knight and the Union were not told that Knight wasbeing discharged for "assault" and "threatening re-marks," and the first time that this was presented as areason for termination was at the hearing on October 12,1982.During the arbitration proceedings the principalsubject of inquiry was whether or not Knight had struckCurrie and the subject of Knight's concern over safetymatterswas not discussed. The arbitrator framed theissue as "was the Grievant's discharge based on justcause?" He thereafter found he could not "characterizeGrievant's said action as assaultive or threatening, andwithout provocation by Currie" and, as noted, he award-ed Knight reinstatement, subject to a 75-day disciplinarylayoff.IV. DISCUSSIONThe issues in this proceeding are whether the Boardshould defer to the arbitrators award and whether theRespondent violated the Act by discharging or otherwisesubjecting the alleged discriminatee to a disciplinary pen-alty.With respect to the latter issue, Respondent con-tends that Knight was not engaged in a concerted activi-ty; that Knight was discharged for assaulting his supervi-sor and not for complaining about working conditions;and that even if Knight's conduct was concerted, it wasso outrageous as to be unprotected.A. Nature of the Alleged Discriminatee's ConductThe unfair labor practice necessarily is related toKnight's having been engaged in a protected concertedactivity.InBrown & Root,Inc. v.NLRB,634 F.2d 816(1981), it recently was affirmed that employee activitiesare protected when, as a concerted protest, they com-plain about and even refuse to work in what they per-ceive to be unsafe conditions. Moreover, it is well estab-lished that one employee's protest over safe conditions isa protected purpose and it can be considered to be a con-certed activityif,as here, it directly involves the further-ance of a right which insures to the benefit of fellow em-ployees.Alleluia Cushion Co.,221 NLRB 999 (1975).Here, the General Counsel has not only shown thatKnight protested about safe working conditions that re-lated to threats and physical attacks on himself andfellow employees, but also that employees Podell andSnyder had raisedsimilarconcerns, and that these con- CONSUMERSPOWER COMPANYcerns were mutually discussed at regular weekly meet-ings between the employees and management. Accord-ingly, I conclude that Knight was engaged in a protect-ed, concerted activity on June 12, 1981, when he ap-proached Supervisor Currie with an inquiry and com-plaint about Respondent's failure to provide a fellow em-ployee with police protection after Knight himself hadbeen involved in an earlier incident at the same location.B. The Employee's TerminationKnight was suspended shortly after his protest, withthe anticipation that he would be discharged,inasmuchas Respondent allegedly believed that Knight had struckSupervisor Currie. Here, I find that the incident involvedKnight's clenchingand raisinghis hands in a defensiveposition in front of his chest as Supervisor Currie, whileraising his hand and gestering in front of Knight's face,was apparently avoiding Knight's attempt to voice acomplaint about safety matters: This occurredagainst abackgroundwhere Currie previously had physicallytapped Knight on the shoulder during a previous discus-siononly a few weeks previously.Respondent's highest level of management investigatedthe incident; however, they looked only at the matter ofwhether anactualstriking had occurred. No apparentconcern was expressed by Respondent regarding possibleprovocation for the employee's behavior or thereasonsthat precipitated the incident. Although the Respondentsubsequently arranged a "deal" whereby in lieu of dis-charge, Knight would be allowed 'to take an early retire-ment,allegedly because of his age and many years ofgood service, Knight withdrew his initialagreement tothe arrangement. There is no indication, however, thatRespondent ever considered any lesser charge or penaltythan "first-offense discharge" for "assault or threat ofphysical violence" as a possible method of resolving thematter.As presented in its own investigation and at the subse-quent arbitration proceeding, Respondent's expressed sin-gular concern was whether or not a striking had oc-curred.At the hearing, however, Respondent'smost in-volvedseniorofficial relied on his technical definition ofthe term "assault" asjustification for discharge. He fur-ther testified that it was his conclusion in June 1981 that:"Our policy called for discharge first offense, for eitherthe assaultor'the threateninglanguage.Whether or not ablow is struck was unimportant." This testimony presentsRespondent's policy in absolute, mandatory terms. YetRespondent's policy is actually worded, "Such actswouldconstitutecause,"phraseology thatisnonmanda-tory in nature.' Moreover, "battery" is not mentioned, yetboth "assault" and "threat of physical violence" are.Thus, thenaming ofthe latter two acts would appear tobe redundant if in fact the term assault was not intendedtomean or embrace physical violence. Again, the term"violence" is used and not the term "contact," whichwould approximate what occurred in the incident ofJune 12.I find that Knight's action was a reflexivereaction andthat physical contact, if any, was moderateand amount-ed to nothingmorethan Knight's hand brushingagainstSupervisor Currie's chest. There was no attempted blow,137threatening gesture, or threatening words by Knight andno other contact between the two men occurred. Re-spondent's reaction was to make a mechanistic applica-tion of its so-called discipline policy with an absoluteintent to discharge Knight for his alleged first offenseviolation.Respondent made no allowance for the non-mandatory terminology in its policy that would appearto allow a balanced evaluation of all surrounding circum-stances, such as the provocation by the supervisor andthe insubstantial nature of the alleged assault. Moreover,Respondent could have made a justifiable attempt topursue its right to enforce reasonable discipline in theworkplace by charging Knight with its offense of "'Abu-sive language directed at a supervisor," but instead, Re-spondent took a minor incident and blew it completelyout of proportion, without apparent thought tocircum-stances or alternatives, and charged Knight withitsmostserious catergory of misconduct and imposed the mostsevere penalty possible.Iconclude that Respondent's decision to dischargeKnight under these circumstances was arbitrary, dis-criminatory, and capricious and I infer that it would nothave occurred were it not for Knight's protected, con-certed protests about safe working conditions, and Re-spondent's desire to seize the opportunity to rid itself ofan apparent troublemaker. The relied-on offense was sominor that it cannot be regarded as outrageous conductthat would vitiate the employee's protected conduct andit likewise can not be considered to be such that ajjustifi-able discipline would be termination for a first offense.See E.I.du Pont & Co.,263 NLRB 159 (1982), or sus-pension for 75 days,Postal Service,250 NLRB 4 (1980).Accordingly, I find that the General Counsel has mether overall burden of proof and persuasively shown thatRespondent's discharge of Knight violates Section 8(a)(1)of the Act as alleged.C. Deferral to the Arbitrator's AwardI find the arbitrator's decision in this matter repugnantto the purposes and policies of the Act for several rea-sons. First, although he found that Knight should 1be re-instated, he went on to penalize Knight with a 75-daydisciplinary layoff, and the issue of whether Knight wasengaged in protected conduct was not addressed. SeeRaytheonCo.,140NLRB 883 (1963), andSuburbanMotor Freight,247 NLRB 146 (1980). Also, although hedowngraded the level of punishment to be inflicted forthe incident because: "such conduct, while short of a bat-tery, is disrespectful and threatening to supervisor at theleast,and cannot be condoned," he otherwise did notevaluate any aspect of Knight's conduct as being part ofthe res gestae of the concerted protected activity, andnot of such an extreme nature that it would likely entitleRespondent to discipline Knight under Board law. SeeFirch Baking Co.232 NLRB 72 (1977),and AmericanTelephone & Telegraph Co.,211NLRB 782 (1974). Ac-cordingly, I conclude that deferral to the decision of thearbitrator, as urged by Respondent, would not be appro-priate under the circumstances of this case. See alsoRichmond Tank Car Co.,264 NLRB 174 (1982). 138DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employerengaged incommerce,within themeaningof Section 2(6) and (7) of the Act.2.The Union is alabor organizationwithin the mean-ing of Section 2(5) of the Act.3.By discharging Robert Knight on June 17, 1981, andby otherwiseimposinga 75-day disciplinary layoff, Re-spondent engaged inan unfairlabor practice in violationof Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engagedin certainunfair labor practices, it is recommended that Respond-ent be orderedto cease anddesist therefrom and to takethe affirmative action described below, which is designedto effectuate the policies of the Act.With respect to the necessary affirmative action, it isrecommendedthatRespondent be ordered to reinstateRobert Knight, if it has not already done so, to hisformer job or, if such job no longerexists, to a substan-tially equivalent position, without prejudice to his senior-ity or other rights and privileges previously enjoyed, andmake' him whole for any loss ofearningshe may havesuffered because of the discrimination practicedagainsthim by payment to him of a sum of money equal to thatwhich he normally would have earned from the date ofthe discrimination to the date of reinstatement, in accord-ance with the method set forth in F.W. Woolworth Co.,90 NLRB 289 (1950), with interest as prescribed inFlori-da Steel Corp.,231 NLRB 651 (1977), see generallyIsisPlumbing Co.,138 NLRB 716 (1962), and that Respond-ent remove from its files any references to the dischargeand suspensionof Knight and notify him in writing thatthis had been done and that evidence of this unlawfuldisciplinewill not be usedas a basisfor future personnelaction against him.Otherwise, it is not considered to be necessary that abroad order be issued.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Consumers Power Company, GrandRapids,Michigan, its officers,agents,successors,and as-signs, shall1.Cease and desist from(a)Discharging,suspending,or laying off any employ-ees or otherwise discriminating against them in retalia-tion for engaging in protected concerted activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Robert Knight immediate and full reinstate-ment and make him whole for the losses he incurred as aresult of the discriminationagainst himin the mannerspecified in the remedy section.(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in,writing that thishas been done and that the discharge will not be usedagainst him, in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Jackson, Michigan, facility, copies of theattached noticemarked "Appendix."2 Copies of thenotice, on' forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are- customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or. covered byany other material.(e)Notify the Regional Director in writing.within, 20days from the date of this Order what steps the Re-spondent has taken to comply.' If no exceptions are filed as provided by Sec. 102 46 of the Board's2 If this Order is enforced by a judgment of a United States court ofRules and Regulations, the findings, conclusions, and recommendedappeals, the words in the notice reading "Posted by Order of the Nation-Order shall, as provided in Sec. 102.48 of the Rules, be adopted by theal Labor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all pur-the United States Court of Appeals Enforcing an Order of the Nationalposes.Labor Relations Board "